UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                            No. 98-20713
                          Summary Calendar


                     MAVERICK TUBE CORPORATION,

                                                Plaintiff-Appellant,

                               VERSUS

                       DOUGLAS E. COX; et al,

                                                          Defendants,

       NORTH TEXAS PIPE & STEEL, INC.; STEEL TRADING CORPORATION OF
                                                           AMERICA;
     AMERICAN METALS TRADING, INC.; REPUBLIC PIPE & TUBE, INC.;
        UNITED TUBULAR; ROBERT E. RICHARDSON; STEVEN HAUCK;
                 DONNA STEFFES TUTTLE; RICHARD HICKS,

                                                Defendants-Appellees.



            Appeal from the United States District Court
                 for the Southern District of Texas
                           (H-96-CV-4219)


                          August 16, 1999
Before HIGGINBOTHAM, JONES and DENNIS, Circuit Judges.

PER CURIAM:*

           Maverick Tube Corporation (Maverick) brought this cause

of action against the named defendants (Defendants) alleging




 *
  Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
conversion.         Maverick claimed the Defendants were liable for

damages Maverick suffered arising from the theft of                    Maverick’s

oilfield pipe by another party and its eventual resale to the named

Defendants.         The district court entered summary judgment for the

Defendants, holding that the statute of limitations for this cause

of action had expired.         We affirm.

               Summary judgment is appropriate where there is no genuine

issue as to any material fact and the movant is entitled to

judgment as a matter of law.2                  We review a district court’s

decision to grant summary judgment de novo, applying the same

standard       as   the   district    court,    and   drawing    all   reasonable

inferences in favor of the nonmovant.3

               By late November of 1994, Maverick had been notified by

Colorado Tubulars Company that suppliers were selling Maverick pipe

at        below-market    prices.        Maverick     immediately      began   an

investigation to determine if the pipe was counterfeit, a situation

which       could   potentially      expose    Maverick   to    massive   product

liability claims.          After determining that the pipe was genuine,

Maverick continued its investigation, and by January 9, 1995, had

obtained a confession to a theft scheme from Maverick employee Doug

Cox.

               The district court held that Maverick had been put on

notice of a potential cause of action by November 29th or 30th of


     2
         Fed. R. Civ. P. 56(c).
     3
   Bodenheimer v. PPG Industries, Inc., 5 F.3d 955, 956 (5th Cir.
1993).

                                          2
1994.      The limitations period for such a lawsuit is two years.4

Because Maverick did not file suit until December 6, 1996, the

district court held that the statute of limitations had expired.

               Maverick concedes that in ordinary circumstances, the

limitations period begins to run as soon as the claimant suffers an

injury, in this case beginning with the theft of the pipe.5

Maverick argues that the “discovery rule” exception to this general

rule is applicable here.              Under Texas law, the limitations period

does not begin to run until the injured party discovers his injury

if: (1) the nature of the injury is inherently undiscoverable; and

(2) the evidence of the injury is objectively verifiable.6

               Defendants contend that the theft of 101 truckloads of

oilfield        pipe     can     in     no    way     be     considered        “inherently

undiscoverable,” and the discovery rule is therefore inapplicable.

While that argument may have some merit, we decline to adopt

Defendants position in that regard, as we hold that, even assuming

the discovery rule to be applicable, the limitations period for

filing this lawsuit expired before December 6, 1996.

               During the course of the hearing on the motion for

summary judgment, the district judge made the following statement

regarding the limitations period:                      “It’s two years after the

company has sufficient data to be aware of a probable injury.                          And

there is simply no dispute here that the information Maverick had

  4
Tex. Civ. Prac. & Rem. Code Ann. § 16.003(a).
  5
      Trinity River Auth. v. URS Consultants, Inc., 889 S.W.2d 259, 262 (Tex. 1994).
  6
      Computer Associates v. Altai, 918 S.W.2d 453, 456 (Tex. 1994).
                                               3
on the 29th, 30th, 31st, through the 5th, was sufficient to lead

them inexorably to a solution of their problem within the week.”7

We agree.         We have previously held that discovery “occurs when a

plaintiff has knowledge of such facts as would cause a reasonably

prudent person to make an inquiry that would lead to the discovery

of the cause of action.”8                  Clearly, Maverick had such knowledge

once       Colorado Tubular gave them information regarding pipe for

sale at below-market prices.                     As Maverick failed to file suit

within two years of obtaining this information, the limitations

period expired.                See KPMG Peat Marwick v. Harrison County Hous.

Fin. Corp., 988 S.W.2d 746 (Tex. S. Ct., Mar. 20, 1999).

                The judgment of the district court is AFFIRMED.




  7
      Record vol. 3, p. 7-8.
 8
      Vaught v. Showa Denko K.K., 107 F.3d 1137, 1140 (5th Cir. 1997)(internal citations omitted).
                                                 4